UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7176



JEFFREY D. WHITAKER,

                                           Petitioner - Appellant,

          versus


JAMES EDGAR DEMPS, Attorney & Counsel at law,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-819)


Submitted:   February 25, 2004            Decided:   March 29, 2004


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey D. Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey D. Whitaker seeks to appeal the district court’s

order dismissing without prejudice his petition filed under 28

U.S.C. § 2254 (2000), for failure to exhaust state remedies. An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).   When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F. 3d 676, 684 (4th

Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S.Ct. 318 (2001).    We have reviewed the record and

conclude for the reasons stated by the district court that Whitaker

has not made the requisite showing.   See Whitaker v. Demps, No. CA-

03-819 (E.D. Va. filed July 7, 2003 & entered July 9, 2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED